Citation Nr: 1453204	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1945 to October 1965.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death is related to his period of active service.

In July 2012, a VA medical opinion was rendered.  The opining physician stated that she reviewed the Veteran's computerized patient records system (CPRS) file.  The physician noted VA treatment records from 1996 and 1997 relating to his hypertension.  A review of the Veteran's claims file, however, only reveals VA treatment records from August 2008 through September 2010.  There is no evidence of any CPRS documents within the Veteran's claims file, nor are there any VA treatment records dated prior to August 2008.   There is no evidence from the records to indicate an attempt by VA to obtain these records. VA has constructive knowledge of documents generated by VA medical facilities even if said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these VA records should be obtained before the disposition of the Veteran's appeal.



Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records which are currently in the Veteran's CPRS file or elsewhere.  If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The appellant is to be notified of unsuccessful efforts in this regard.

2. After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received. If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



